Exhibit 10.5




Amendment No. RI0470C







AMENDMENT

TO THE

MASTER LOAN AGREEMENT







THIS AMENDMENT is entered into as of October 6, 2008, between FARM CREDIT
SERVICES OF AMERICA, FLCA (“Farm Credit”) and SUPERIOR ETHANOL, L.L.C.,
Superior, Iowa (the “Company”).




BACKGROUND




Farm Credit and the Company are parties to a Master Loan Agreement dated March
15, 2007 (such agreement, as previously amended, is hereinafter referred to as
the “MLA”).  Farm Credit and the Company now desire to amend the MLA.  For that
reason, and for valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), Farm Credit and the Company agree as follows:




1.

Section 10(A) of the MLA is hereby amended and restated to read as follows:




SECTION 10.

Negative Covenants.  Unless otherwise agreed to in writing by Agent, while this
agreement is in effect the Company will not:




(A)

Borrowings.  Create, incur, assume, or allow to exist, directly or indirectly,
any indebtedness or liability for borrowed money (including trade or bankers’
acceptances), letters of credit, or the deferred purchase price of property or
services, except for:  (i) debt to Farm Credit; (ii) accounts payable to trade
creditors incurred in the ordinary course of business; (iii) current operating
liabilities (other than for borrowed money) incurred in the ordinary course of
business, (iv) unsecured indebtedness of the Company to Green Plains Renewable
Energy, Inc., including all extensions, renewals and refinancings, in an amount
not to exceed $10,000,000.00, and provided such indebtedness is documented with
terms and conditions satisfactory to Agent; and (v) debt of the Company to
miscellaneous creditors, in an aggregate amount not to exceed $500,000.00 on
terms and conditions satisfactory to Agent, provided that such debt is
subordinate to all indebtedness of the Company to Farm Credit.  




2.

Section 11(B) of the MLA is hereby amended and restated to read as follows:




SECTION 11.

Financial Covenants.  Unless otherwise agreed to in writing, while this
agreement is in effect:




(A)

Working Capital.  The Company will have at the end of each period for which
financial statements are required to be furnished pursuant to Section 9(H)
hereof, an excess of current assets over current liabilities (both as determined
in accordance with GAAP consistently applied) of not less than:
 (i) $4,500,000.00; and (ii) in any event, increasing to $5,000,000.00 effective
October 31, 2008, and thereafter, except that in determining current assets, any
amount available under the Construction and Revolving Term Loan Supplement
hereto (less the amount that would be considered a current liability under GAAP
if fully advanced) may be included.  








--------------------------------------------------------------------------------

(B)

Net Worth.  The Company will have at the end of each period for which financial
statements are required to be furnished pursuant to Section 9(H) hereof an
excess of total assets over total liabilities (both as determined in accordance
with GAAP consistently applied) of not less than:  (i) $58,100,000.00; and
(ii) increasing to $61,600,000.00 effective
October 31, 2008, except that, in determining such minimum excess, the net
adjustment to the carrying value of assets and liabilities resulting from the
May 7, 2008 merger with VBV, LLC and certain other parties (rounded down to the
nearest million) shall be deducted.  Documentation evidencing said net
adjustment, in form acceptable to Agent, shall be provided by the Company to
Agent by no later than October 31, 2008.




3.

Section 25 of the MLA is hereby added to read as follows:




SECTION 25.

Amendment Fee.  In consideration of the amendment, the Company agrees to pay to
CoBank on the execution hereof, a fee in the amount of $25,000.00.




4.

Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and effect as written.







IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.







   FARM CREDIT SERVICES

   OF AMERICA, FLCA

    SUPERIOR ETHANOL, L.L.C.

 

 

By:

/s/ Kathryn Frahm

By:

/s/ Wayne B. Hoovestol

 

 

Title:

Vice President - Credit

Title:

Chief Executive Officer








2





